DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “150” in [0102].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “45” and “115” in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the 

Specification
The abstract of the disclosure is objected to because of undue length (i.e. exceeding 150 words).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the flipper extending radially outward to position axially” in line 14 should be written as “the flipper extending radially outward to a position axially” for grammatical clarity.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “extending the flipper radially outward to position axially” in line 19 should be written as “extending the flipper radially outward to a position axially” for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “the first carcass extending radially inward adjacent an axially inner side of the bead core, extending axially outward adjacent a radially inner side of the bead core, and extending radially outward adjacent an axially outer side of the bead core” in lines 4-7 is unclear. It is unclear because there is also a flipper disclosed as “extending axially inward adjacent a radially inner side of the bead core” and therefore the flipper must be adjacent to the bead core and the first carcass cannot be directly adjacent. For the purposes of examination, the examiner assumes that the first carcass is adjacent the flipper which is adjacent the bead core, however, further clarification is requested as to this claim limitation and structure.  
Regarding claim 1, the phrase “the flipper extending radially outward to position axially adjacent a first part of the first carcass, a second part of the first carcass, the second carcass, and a radially outermost end of the first bead filler” in lines 14-16 is unclear. It is unclear how the flipper extends radially outward while positioned axially adjacent to a first part of the first carcass, a second part of the first carcass, the second carcass, and a radially outermost end of the first bead filler all at the same time. For the purposes of examination, the examiner assumes that a first part of the first carcass and a second part 
Claims 2-5 are indefinite by dependence on claim 1. 

Regarding claim 6, the phrase “extending the first carcass radially inward adjacent an axially inner side of the bead core; extending the first carcass axially outward adjacent a radially inner side of the bead core; extending the first carcass radially outward adjacent an axially outer side of the bead core” in lines 5-10 is unclear. It is unclear because there is also a flipper disclosed as “extending … axially inward adjacent a radially inner side of the bead core” and therefore the flipper must be adjacent to the bead core and the first carcass cannot be directly adjacent. For the purposes of examination, the examiner assumes that the first carcass is adjacent the flipper which is adjacent the bead core, however, further clarification is requested as to this claim limitation and structure.  
Regarding claim 6, the phrase “the flipper extending radially outward to position axially adjacent a first part of the first carcass, a second part of the first carcass, the second carcass, and a radially outermost end of the first bead filler” in lines 14-16 is unclear. It is unclear how the flipper extends radially outward while positioned axially adjacent to a first part of the first carcass, a second part of the first carcass, the second carcass, and a radially outermost end of the first bead filler all at the same time. For the purposes of examination, the examiner assumes that a first part of the first carcass and a second part 
Claims 7-10 are indefinite by dependence on claim 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2013/0133806) and Brown et al. (US 6,740,280).

Regarding claims 1-2, 6, and 8, Amano discloses a bead portion of a tire, and therefore a method for stiffening the bead portion of the tire, comprising: a bead core (Fig. 2: 10) ([0030]); a first bead filler (Fig. 2: 20) arranged at a radially outer side of the bead core (Fig. 2: 10) ([0031]); a first carcass (Fig. 1: 30) extending around the bead core (Fig. 2: 10) and the first bead filler (Fig. 2: 20) ([0032]), the first carcass 

    PNG
    media_image1.png
    659
    429
    media_image1.png
    Greyscale

However, Amano does not expressly disclose that the flipper extends radially outward to a position axially adjacent a radially outermost end of the first bead filler, nor that the flipper extends radially outward beyond the radially outermost end of the first bead filler.


Regarding claims 3 and 9, Amano further discloses that the second bead filler (Fig. 2: 40) extends axially between the second carcass (Fig. 2: 32) and the first chafer (Fig. 2: 50).

Regarding claims 4-5 and 10, Amano further discloses a toe guard (Fig. 2: 80) extending between the first chafer (Fig. 2: 50) and the second chafer (See annotated Fig. 2 above in claim 1). Amano also discloses that the toe guard (Fig. 2: 80) extends between the first carcass (Fig. 2: 30) and the second carcass (Fig 2: 32). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2013/0133806) and Brown et al. (US 6,740,280) as applied to claim 6 above, and further in view of Funk-Friedek et al. (DE 102015211889, see machine translation).

Regarding claim 7, modified Amano does not expressly disclose terminating a radially innermost end of the second carcass axially between the first carcass and a toe guard.
Funk-Friedek teaches providing a tire bead portion with a flap (i.e. toe guard) (Figs. 4-5: 11) that covers the entire radially outer end of the bead portion, which includes surrounding the bead (Figs. 4-5: 8) with the bead core (Figs. 4-5: 9) and the carcass and its turn-up (Figs. 4-5: 3, 4) ([0028], [0033]-[0034]). The toe guard may either be guided between the carcass and the bead (Figs. 1-3), similar to Amano, or it may be axially outside around the bead (Figs. 4-5) ([0028]). In other words, Funk-Friedek teaches that the two configurations may be interchangeable for the same purpose. Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. Funk-Friedek further teaches that the toe guard is intended to improve the durability of the tire and reduce the rolling resistance of the tire ([0005]). Moreover, the toe guard of Funk-Friedek advantageously prevents a drop in the tire pressure ([0023]). It also improves the robustness of the pneumatic vehicle tire against possible assembly damage ([0024]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Amano in order to provide the toe guard around the outer side of the whole bead portion, which will necessarily provide terminating a radially innermost end of the second carcass axially between the first carcass and a toe guard since the toe guard must then radially and axially surround all components within the bead portion, so as to improve the durability of the tire and reduce the rolling resistance of the tire, advantageously prevent a drop in the tire pressure, and improve the robustness of the pneumatic vehicle tire against possible assembly damage, as taught by Funk-Friedek.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749